Exhibit 99.1 News Release For Immediate Release http://www.ball.com Investor Contact: Ann T. Scott 303-460-3537, ascott@ball.com Media Contact: Scott McCarty 303-460-2103, smccarty@ball.com Strong Fourth Quarter Drives Ball’s 2009 Results BROOMFIELD, Colo., Jan. 28, 2010—Ball Corporation [NYSE:BLL] today reported its full-year 2009 net earnings of $387.9 million, or $4.08 per diluted share, on sales of $7.35 billion, compared to $319.5 million, or $3.29 per diluted share, on sales of $7.56 billion in 2008. Fourth quarter 2009 net earnings were $81.4 million, or 85 cents per diluted share,on sales of $1.86 billion, compared to $33.8 million, or 36 cents per diluted share, on sales of $1.73 billion, in the fourth quarter of 2008. “On a comparable basis, our diluted earnings per share of 84 cents in the fourth quarter increased significantly over diluted earnings per share of 56 cents in 2008, and Ball’s 2009 full-year comparable results of $4.05, compared to $3.61 in the prior year, were a record for our company,” said R. David Hoover, chairman and chief executive officer. “Volume momentum improved sequentially in the fourth quarter in our metal beverage and metal food and household products businesses due largely to increased customer promotional activity, and the four U.S. metal beverage packaging plants acquired in October were accretive to earnings in the quarter.” Full-year 2009 and 2008 results include the effects of business consolidation activities and related items. Details of the comparable segment earnings can be found in Notes 1 and 2 to the unauditedconsolidated financial statements that accompany this news release. “Prior cost-cutting actions from the rationalization program that began in 2008, a disciplined approach to managing our price/cost mix and excellent plant operating performance contributed to improved 2009 results,” said John A. Hayes, president and chief operating officer for the corporation. “As we continue the smooth integration of the plants acquired in 2009, it is providing opportunities to improve our processes and share best practices. We remain focused on continuing to build momentum in our company.” - more - Ball Corporation 10 Longs
